Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 19, 2019

                                           No. 04-19-00351-CV

                                         IN RE Michael COATS

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On May 24, 2019, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on June 19, 2019.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI16108, styled Michael Coats v. San Antonio Independent School
Dist. and Krista Hays, Official Capacity, pending in the 57th Judicial District Court, Bexar County, Texas, the
Honorable Antonia Arteaga presiding.